United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2224
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Leonardo Perez-Llanes,                  *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: May 10, 2005
                                Filed: May 16, 2005
                                 ___________

Before MURPHY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Leonardo Perez-Llanes was stopped for traffic violations on Interstate 80.
Because Perez did not speak English, a Spanish-speaking officer was called to the
scene. Toward the end of the encounter, the officer asked Perez if the officers could
search the car, using the Spanish word “registrar” rather than “esculcar.” After
several inquiries over the course of five minutes, Perez agreed. The officers searched
the car and found a large quantity of methamphetamine. Perez was charged with
possession with intent to distribute methamphetamine. Perez filed a motion to
suppress, asserting he believed the officers wanted to register his car, and consented
only to a registration, not a search. The district court* held a hearing on the motion.
Defense witnesses testified “esculcar” is the common way to say “search” and
“registrar” is obscure. In contrast, the court-appointed expert in the Spanish language
testified “esculcar” typically means “to frisk,” and although it could also mean “to
search,” esculcar is a more formal usage for that meaning than “registrar,” which is
a common and acceptable Spanish word to use when asking permission to search.
The expert testified that the officer asked consent to search Perez’s car in
understandable Spanish. The district court thus found Perez consented to a search
of his car, and denied Perez’s motion to suppress. Perez conditionally pleaded guilty
and was sentenced to 120 months in prison.

       On appeal, Perez contends he did not consent to the search and the officers
could not reasonably believe the search was consensual. Given the court-appointed
expert’s testimony, we conclude the district court did not commit clear error in finding
a reasonable officer would believe Perez consented to a search of his car. See United
States v. Guerrero, 374 F.3d 584, 588 (8th Cir. 2004) (standard of review); United
States v. Rojas-Millan, 234 F.3d 464, 470 (9th Cir. 2000) (holding consent voluntary
where consent form used Spanish verb “registren”; in context verb meant “to search”).

      We thus affirm the district court’s denial of Perez’s motion to suppress.
                      ______________________________




      *
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.

                                          -2-